—Judgments, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 1, 2000, convicting defendant Jose Laguerre, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of 3V2 to IOV2 years, and convicting defendant Anthony Soto, after the same jury trial, of manslaughter in the first degree, and sentencing him to a term of 9 to 18 years, unanimously affirmed.
The verdict as to each defendant was based on legally sufficient evidence and was not against the weight of the evidence. The People disproved each defendant’s justification defense beyond a reasonable doubt. Issues of credibility, including the weight to be given to interests of witnesses and inconsistencies in testimony, were properly considered by the trier of facts and there is no basis for disturbing its determinations. The jury *107properly credited eyewitness testimony that Soto was the initial aggressor and that both defendants then chased and repeatedly stabbed the victim. Issues relating to physical evidence were properly considered by the jury as well, and, contrary to defendants’ arguments, we conclude that the testimony of the medical examiner was consistent with the People’s theory of the case and the testimony of their witnesses.
We perceive no basis for reducing the sentence as to either defendant. Concur — Andrias, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.